DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10/7/2021 has been entered.


Response to Amendment
Applicants’ response filed 10/7/2021 amended claim 1, cancelled claim 3 and added new claim 15.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Hoek in view of Karnik from the office 


Claim Interpretation
It is the position of the examiner that support for the amendment to instantly recited claim 1, specifically “in the direction perpendicular” comes from the specification as filed.  Page 8, lines 9-18 discuss in detail Figures 2-5 and the interlayer spacing measurements based on the Bragg equation.  This equation takes into account a perpendicular plane based on the values within the formulation which is used to determine interlayer spacing.     

Examiners Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 4:
--------- claim 4 should depend from claim 1 INSTEAD of claim 3 ----------


Please AMEND claim 4 as follows:
--------- “an interfacial reaction” should read “the interfacial reaction” --------



Please AMEND claim 12 as follows:
--------- “an interfacial reaction” should read “the interfacial reaction” --------
--------- “a nanoporous membrane” should read “the nanoporous membrane” ---------



Spoke with Jinchul Hong on October 15th, 2021 and he agreed to the amendment discussed above.  


 

Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  applicants’ amendments to claim 1, specifically the size of the hydrophilic inorganic nanomaterial in the direction perpendicular to the nanocomposite membrane being less than 1.2 nm, is not taught by the prior art.  The prior art teaches the average effective pore size of the nanocomposite membrane under wet conditions being less than 1.2 nm, but not the being of this size and being dispersed between the sheets of a two-dimensional sheet .      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771